Citation Nr: 1500349	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-26 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Payment of air ambulance transport from the site of a motor vehicle accident to Delray Medical Center in Delray Beach, Florida, on August 11, 2010.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel







INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an adverse determination entered in February 2011 by the Fee Basis Unit of the Department of Veterans Affairs (VA) Medical Center located in West Palm Beach, Florida.  The appellant is the health care provider who rendered the air transport of the Veteran in August 2010.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its substantive appeal of October 2011, the appellant specifically requested a hearing before the Board, sitting at the RO.  The VA Regional Office in St. Petersburg, Florida, by its correspondence of October 2, 2014, and mailed on October 6, 2014, attempted to advise the appellant that the requested hearing before the Board, sitting at the RO, had been scheduled to occur on November 6, 2014.  Unfortunately, however, that correspondence (which can be found in the VBMS electronic records system) was incorrectly addressed to the appellant in Ft. Lauderdale, Florida, when in fact the appellant's address of record is in West Palm Beach, Florida.  The zip code was also incorrect.  That correspondence was returned by postal authorities to the RO later in October 2014 marked "return to sender," "no such number," and "unable to forward."  No further action by the RO or VA in follow-up to that event is shown.  

The record further indicates that the Board attempted to conduct the requested hearing on the date specified above in November 2014, to which the appellant failed to appear.  However, given the fact that it was VA's error in failing to provide adequate notice to the appellant of the date, time, and location of the requested hearing, this matter must be remanded to AOJ to facilitate the conduct of the appellant's requested hearing in order to preserve the appellant's due process rights.  

Accordingly, this case is REMANDED for the following actions:

Afford the appellant its requested hearing before the Board, sitting at the RO, in conjunction with its request therefor made in October 2011.  Ensure that notice of the hearing date is provided to the appellant at the correct address in West Palm Beach.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




